       Case 7:18-cv-00078-ADA Document 281 Filed 03/25/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                       MIDLAND-ODESSA
                       MIDLAND-ODESSA DIVISION


TRUE CHEMICAL SOLUTIONS, LLC              §
                                          §     CIVIL NO:
vs.                                       §     MO:18-CV-00078-ADA
                                          §
PERFORMANCE CHEMICAL COMPANY              §


      ORDER SETTING PRETRIAL CONFERENCE
                             CONFERENCE BY ZOOM


     IT IS HEREBY ORDERED that the above entitled and numbered case is set
                                                                        set for
PRETRIAL CONFERENCE BY ZOOM on Monday, March 29, 2021 at 08:00 AM.

       IT                     25th day of March, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
